DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 06/28/20.  The request for foreign priority to a corresponding Japanese application filed 06/28/19 has been received and is proper.  Claims 1-12 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 are rejected because claim 1 recites “…adding a first additive torque to the target torque calculated by the calculator, responsive to the torque of the internal combustion engine being less than zero…”  See claim 1, lines 26-27.  This limitation makes it unclear whether or not there is a condition for the first additive torque to be added to the target torque – does this occur when (and/or only when) the torque of the internal combustion engine is negative?  The qualification of “responsive to” makes the limitation ambiguous and requires clarification. 
Similar to the indefiniteness issues of claim 1 above, claims 2-9 similarly recite “responsive to the torque…” which renders the limitation indefinite since it is unclear whether this is a required condition or not for the preceding portion of the limitation to occur.  See claim 2, lines 2-4; claim 3, line 2; claim 4, line 8; claim 5, line 2; claim 6, lines 8, 13; claim 7, line 8; claim 8, lines 8, 15; claim 9, line 11. 
Appropriate correction is required 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ichi
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichi (U.S. Patent No. 10,138,823).  Ichi is directed to a combustion engine air intake system for a motorcycle.  See Abstract.  Note: this is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Ichi discloses a straddled vehicle [Fig. 1] having a plurality of modes for engine braking controlling, comprising: an internal combustion engine including an intake passage [Fig. 2; col. 19, line 55 (“intake air control valve 69”)], and an electronic throttle valve and a fuel injector injecting fuel [Fig. 9 (injector)] that are provided in the intake passage; an accelerator that is operated by a passenger [see col. 20, lines 66-67 (“examples of the driver’s driving operation include a throttle operation performed by the driver”)]; an accelerator sensor that detects an amount of operation of the accelerator [see col. 21, lines 2-3 (“information thereof is inputted to the intake air amount controller 136”)]; an engine torque sensor that detects a torque of the internal combustion engine [see col. 22, lines 5-6 (comparison between driver’s demanded output and an “output obtained by using the supercharger” which is an engine current output)]; a control device having a computing device and a storage medium containing program instructions stored therein, execution of which by the computing device causes the control device to provide the functions of: an engine control unit configured to control the torque of the internal combustion engine; and an engine brake control unit configured to control a degree of engine braking, which is provided upon the torque of the internal combustion engine becoming less than zero [see Fig. 9], and a mode setter that selectively sets a mode from among the plurality of modes for the engine brake controlling, the plurality modes including at least a normal mode in which the degree of engine braking is not reduced and a first reduced mode in which the degree of engine braking is reduced [see col. 22, lines 30-32 (“a switch that allows the driver to select an output precedence mode (normal mode) or a fuel mileage precedence mode (flow rate suppression mode) may be provided”)], wherein: the engine control unit includes a calculator that calculates a target torque using at least the amount of operation of the accelerator, and a controller that controls the electronic throttle valve and the fuel injector for the torque of the internal combustion engine to be equal to the target torque [see col. 20, lines 42-45 (“the intake air amount controller 136 determines, on the basis of the output values of the various types of sensors, that the driving state is a state where the demanded output is small”)’ col. 20, lines 49-52 (“the intake air amount controller 136 determines, on the basis of the output values of the various types of sensors, that the driving state is a state where the demanded output is large”)]; the engine brake control unit includes a target torque corrector configured to correct the target torque, which is calculated by the calculator, responsive to the torque of the internal combustion engine being less than zero while in the first reduced mode [see col. 22, lines 14-17 (“deceleration operation caused by…cancellation of an acceleration operation is determined, the amount of intake air may be decreased”); col. 22,lines 33-34 (“if the output precedence mode is selected, the proportion of suppressing the amount of intake air may be reduced”)]; so that an opening of the electronic throttle valve increases as the amount of operation of the accelerator increases [see Fig. 11B; col. 22, line 63 – col. 22, line 2 (wherein an intake air amount suppression is set e.g., according to the presence of an end of acceleration operation)].
Ichi discloses all the limitations of this claim except for an explicit discussion of adding a “a first additive torque” to the target torque and that it is set to decrease as the accelerator operation increases. This modification would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention because Ichi already determines the target torque using the “output precedence mode” and “fuel mileage precedence mode” and can instead obtain this by calculating the torque additive values to be added to the torque of one mode to obtain the target torque of the other mode.  This is simply another mathematical way to achieve the same calculation. 
Claim 2: as discussed in the 112 rejection above, the limitation is unclear, making it difficult to ascertain the novelty of the feature recited in this claim. 
Claim 3: Ichi discloses that the engine control unit, responsive to the torque of the internal combustion engine being less than zero and a rotation speed of the internal combustion engine being equal to a predetermined rotation speed, while in the normal mode, stops fuel injection from the fuel injector and sets the opening of the electronic throttle valve to a predetermined opening; and while in the first reduced mode, stops the fuel injection from the fuel injector and sets the opening of the electronic throttle valve to a first opening.  See col. 24, lines 10-12; see also 112 rejection above. 
Claim 4: as discussed in the 112 rejection above, the limitation is unclear, making it difficult to ascertain the novelty of the feature recited in this claim.  Furthermore, it would be obvious to one skilled in the art at the effective filing date of the invention to implement a plurality of driving modes because this is a simple variation of the first reduced mode recited in claim 1. 
Claims 5-7: as discussed in the 112 rejection above, the limitation is unclear, making it difficult to ascertain the novelty of the feature recited in this claim. 
Claim 8: as discussed in the 112 rejection above, the limitation is unclear, making it difficult to ascertain the novelty of the feature recited in this claim.  Furthermore, it would be obvious to one skilled in the art at the effective filing date of the invention to control engine braking using all or only part of the cylinders of a multi-cylinder engine. 
Claims 9-11: as discussed in the 112 rejection above, the limitation is unclear, making it difficult to ascertain the novelty of the feature recited in this claim.  Furthermore, it would be obvious to one skilled in the art at the effective filing date of the invention to check conditions before enabling a change in a throttle opening control mode to further ensure rider comfort. 
Claim 12: Ichi discloses a transmission having a plurality of gear positions; a gear position sensor that detects a gear position of the transmission; a rotation speed sensor that detects a rotation speed of the internal combustion engine; a throttle sensor that detects an opening of the electronic throttle valve; an additive torque storage device that stores information of a predetermined relationship between a gear position of the transmission, the rotation speed of the internal combustion engine and a reference additive torque; and a correction coefficient storage device that stores information of a predetermined relationship between the rotation speed of the internal combustion engine, the amount of operation of the accelerator and a correction coefficient, wherein the target torque corrector includes: a first calculator that calculates the reference additive torque from the rotation speed of the internal combustion engine detected by the rotation speed sensor and the gear position of the transmission detected by the gear position sensor, using the information stored in the additive torque storage device; a second calculator that calculates the correction coefficient from the rotation speed of the internal combustion engine detected by the rotation speed sensor and the amount of operation of the accelerator detected by the accelerator sensor, using the information stored in the correction coefficient storage device; and a third calculator that calculates the first additive torque by multiplying the reference additive torque calculated by the first calculator by the correction coefficient calculated by the second calculator.  See col. 22, lines 46-49. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 2, 2022